Title: To James Madison from John Quincy Adams, 27 September 1815
From: Adams, John Quincy
To: Madison, James


                    (Private.)
                    
                        
                            Sir
                        
                        London 27. September 1815.
                    
                    The bearer of this Letter, has been made the medium of a communication to the Government of the United States, which may be useful to the important purpose of preserving and rendering permanent the Peace, between them and Great Britain.
                    The British navy is at this moment undergoing the process of reduction to a Peace Establishment. At the same time the army is rather increasing than diminished. But the naval Armaments on the Lakes of Canada, are also to be augmented, and there is reason to believe that a cession of the Floridas has been obtained from Spain. Of the carrying away of the Negroes, in the face of the Treaty of Peace, of the detention of Michillimakinac and the instigations to Indian hostilities—of Colo. Nicolls’s Offensive and Defensive Treaty, and of Captain Lock’s warning of sixty Miles, to American fishing Vessels, I can only say that no satisfaction will be given us, for any of those Acts, unless we can make a paper blockade of the whole American Coast a dangerous as well as a difficult undertaking.
                    A small naval force capable of being soon brought into action, would make a blockade of the whole American Coast impossible. It would make the transportation of any considerable number of troops to Canada so difficult and dangerous that no Ministry would very readily undertake it. The value of the Objects for which a new War must be waged would be more nicely weighed, and a more attentive ear would be lent to the proofs of its injustice. The proposal made through this Gentleman, if accepted and

carried into effect, will in my opinion have so powerful a tendency, both to preserve our Peace, and to ensure the maintenance and acknowledgment of our rights, that I sincerely wish that it may be accepted. There can be I presume little difficulty in carrying it into effect. You will judge of the opportunity and the auspices under which it would open to us new and advantageous relations in Europe, and of the expediency of applying to the purpose the further services of the bearer. I have the honour to be, with perfect respect, Sir, your very humble and obedt Servt
                    
                        John Quincy Adams.
                    
                